Citation Nr: 1601834	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-10 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2. Entitlement to service connection for right knee injury surgery.

3. Entitlement to service connection for right shoulder injury.

4. Entitlement to service connection for right hand neuropathy as secondary to right shoulder injury.


REPRESENTATION

Veteran represented by:	Neil B. Riley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to September 1975, from February 1976 to November 1981, and from March 1985 to August 1985.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2015, the Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board determines that a remand is necessary of all claims to allow for further development.  First, at his June 2015 hearing, the Veteran testified to treatment at the VA Medical Centers (VAMC) in Tuscaloosa and Birmingham in or around 2012.  A search of records from these facilities that yielded no results was conducted in March 2010, but no subsequent requests were made.  The Veteran also testified to receiving VA orthopedic and mental health treatment at the Guntersville VA clinic on a regular basis.  Therefore, a request for VA treatment notes dated from March 2010 to the present is necessary.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the VA treatment notes of record from the Denver VAMC show that the Veteran began treatment at that facility in January 2008 and was at that time receiving community mental health care.  No private psychiatric treatment notes are of record, and so the Veteran should be asked to identify the provider and authorize release of those records to VA or to submit the records himself.  

Additionally, the Veteran was not afforded a VA examination with regard to any of his claims.  He testified to tripping and falling in service causing injury to his right knee and right shoulder, as well as to persistent knee symptoms throughout service until discharge.  The Veteran is competent to speak to the fall having occurred.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, there is an August 2015 private opinion that states that the Veteran has limitation of motion of his right shoulder and right knee consistent with his history of an injury to the shoulder and knee and that the physician believed the Veteran had injuries to his right shoulder and right knee while serving in the military that had progressed to the present level.  Consequently, the evidence is sufficient to warrant scheduling a VA examination to assess the etiology of the Veteran's right knee and right shoulder disabilities.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Veteran has submitted an August 2015 private opinion that states that he has PTSD is a result of his claimed in-service stressor of the death of his baby son with subsequent assignment to burial duty.  In contrast, the VA treatment notes of record reveal diagnoses of longstanding depression with a notation that the PTSD is not military-related, but a result of childhood abuse.  A January 2008 VA treatment note, which indicates that the Veteran was a new patient to the Denver VAMC, documents depression and questionable PTSD.  The Veteran has submitted a funeral home record of the burial of his stillborn baby in May 1980, but his service records neither confirm nor deny his assignment to burial duty.  Consequently, his stressor is only partially verified.  Therefore, a VA examination should be scheduled to assess the existence and etiology of any acquired psychiatric disorder appropriate to the Veteran's symptoms, including any disability other than PTSD, which is at least as likely as not a result of military service, regardless of the presence of a verified stressor for PTSD purposes.

Finally, as for the Veteran's right hand neuropathy claim, the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the Veteran contends that this disability is a result of his right shoulder disability, the outcome of the right hand neuropathy claim is intertwined with the right shoulder disability claim. Consequently, the claim of entitlement to service connection for right hand neuropathy must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any VA treatment notes for the Veteran dated from March 2010 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Request that the Veteran identify and authorize release of all relevant private treatment notes not already of record, including any community mental health treatment notes.  The Veteran may also submit these treatment notes to VA directly.

The AOJ must make two attempts to obtain private treatment records unless the first attempt demonstrates that further attempts would be futile.  If the records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.

3. Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disability.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  In addition, the examiner should be provided with information regarding any verified in-service stressors.  Upon review of the record, the examiner should respond to the following: 

Identify all diagnoses appropriate to the Veteran's psychiatric symptoms. 

If the examiner determines that a diagnosis of PTSD is appropriate, he or she should identify the specific stressor event(s) that support the diagnosis, whether the event occurred before, during or after service.  

Is it at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability began in service, was caused by service, or is otherwise related to service?

The examiner is advised that he or she may find that a diagnosis of an acquired psychiatric disorder other than PTSD is a result of a claimed stressor event even if the stressor has not been verified sufficiently to support a grant of service connection for PTSD.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  

4. Schedule the Veteran for a VA examination to assess the etiology of his right knee and right shoulder disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right knee disability is a result of his in-service fall or is otherwise a result of his military service?

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right shoulder disability is a result of his in-service fall or is otherwise a result of his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.  In forming the opinion, the examiner must consider the Veteran's descriptions of his in-service injury and his subsequent chronic pain and other symptoms.

5. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).
 
6. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




